Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2021 has been entered.
 
Response to Amendment
Applicant’s amendment, filed 1/18/2021, has been fully considered and reviewed by the examiner.  The examiner notes the amendment to claims and the filing of the declaration. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Blankman on 3/24/2021.

The application has been amended as follows: 
Claim 14, line 3, after “dienophile” please insert “ comprising one or more of an alkene, an alkyne or plasma thereof”

Cancel claims 1-13 and 17.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  These claims are allowable in view of the Applicant’s Remarks dated 1/18/2021, the Declaration filed 1/18/2021 illustrating the dienophile mediated Diels-Alder reaction to react with the conjugated diene ligand to generate a new 6 member ring (declaration paragraph 8), in combination with the amendment that specifies the scope of the dienophile.  Specifically, none of the prior art cited or reviewed by the examiner alone or in combination reasonably discloses or makes obvious using the dienophile of alkene, alkyne or plasma thereof that is used in a Diels-Alder reaction to react with the claimed metal coordination complex to deposit a metal containing film as now claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P TUROCY/Primary Examiner, Art Unit 1718